DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 5/22/2017. It is noted, however, that inventor Jun Man Choi has not signed and dated the Oath or Declaration filed 10/7/2019.

Claim Objections
Claim 2 is objected to because of the following informalities: given that antecedent basis has been established in the previous claim(s), the Examiner requests that the claim be amended to recite “...polymerization unit of [[a]]the carboxyl group-containing monomer...”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: given that antecedent basis has been established in the previous claim(s), the Examiner requests that the claim be amended to recite “...polymerization unit of [[a]]the acrylamide-based monomer...”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: given that antecedent basis has been established in the previous claim(s), the Examiner requests that the claim be amended to recite “...polymerization unit of [[a]]the carboxyl group-containing monomer...”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: given that antecedent basis has been established in the previous claim(s), the Examiner requests that the claim be amended to recite “...polymerization unit of [[a]]the crosslinkable monomer...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (JP 2017075281 A).  The Examiner notes that citations from the ‘281 reference were taken from a machine translation, which is included with the current action.

Regarding claim(s) 1 and 5, Arai teaches a pressure-sensitive adhesive (PSA) layer (2) (multilayer adhesive tape) comprising an intermediate, third PSA layer (23) and first outer PSA layer (21) and second outer PSA layer (22) disposed opposing surfaces of the intermediate PSA layer (23) (para 0026 and figure 1); which said intermediate PSA layer (23) comprises a (meth)acrylic acid ester polymer (C) (intermediate adhesive polymer), which is basically the same as the (meth)acrylic acid ester polymer (A), and comprises a carboxyl group-containing monomer (para 0096-0097) and a nitrogen atom-containing monomer such as, inter alia, acrylamide towards promoting the crosslinking reaction of polymer (C) and a cross-linking agent (B) (0098-0100).
The Examiner notes that the first and second PSA layers (21, 22) comprise the (meth)acrylic acid ester polymer (A), which itself comprises a (meth)acrylic acid ester monomer having 1-20 alkyl group carbon atoms in an amount of 50 to 97 % by mass such as, inter alia, n-butyl acrylate (para 0044-0047), and thus (meth)acrylic acid ester polymer (C) of the intermediate PSA layer (23) also comprises (meth)acrylic acid ester monomer (i.e. an alkyl group-containing (meth)acrylate monomer).  
The Examiner also notes that (meth)acrylic acid ester polymer (A) further comprises a reactive functional group-containing monomer the reacts with a cross-linking agent (B) such as, inter alia, acrylic acid (outer adhesive polymer, an alkyl group-containing (meth)acrylate monomer, crosslinkable monomer, current claim 5) (para 0052-0056).

Regarding claim 2, Arai teaches that the carboxy group-containing monomer is present in the (meth)acrylic acid ester polymer (A) (and thus the (meth)acrylic acid ester polymer (C) of the intermediate PSA layer (23)) at 6-10 % by mass (para 0058).

Regarding claim 3, Arai teaches that the nitrogen atom-containing monomer is present at 3-10 % by mass (para 0101).

Regarding claim 4, it is noted that the above-cited proportions for the disclosed carboxy group-containing monomer and the nitrogen atom-containing monomer of the (meth)acrylic acid ester polymer (C) of the intermediate PSA layer (23) provides their weight ratio in a range of approximately 3.33:1 to 0.6:1.

Regarding claim 6, Arai teaches that the carboxy group-containing monomer is present in the (meth)acrylic acid ester polymer (A) at 6-10 % by mass (para 0058).

Regarding claim 7, Arai teaches that the thickness of each of the intermediate PSA layer (23) is 50-75 m towards satisfactory step followability, blister resistance and processability (para 0041).

Regarding claim 8, Arai teaches that the thickness of each of the first and second PSA layers (21,22) is 50-75 m towards satisfactory step followability, blister resistance and processability (para 0040).

Regarding claim 12, Arai teaches that the total thickness of the PSA layer (2) is 100 to 200 m towards satisfactory step followability, blister resistance and processability (claim 5, para 0019. 0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2017075281 A), and in light of the evidence provided by Satake et al. (US 5814685), Kanner et la. (US 7070051 B2) and the Aldrich Data Sheet, the of which is included with the current action.

Regarding claim 9, Arai teaches that a ratio of the thickness of the intermediate PSA layer (23) to the total thickness of the first and second PSA layers (21,22) is 0.3 to 5, which overlaps that presently claimed, towards satisfactory step followability, blister resistance and processability (claim 4, para 0018, 0038; see also the rejection of claims 7-8 set forth above).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the thicknesses of the first, second and intermediate PSA layers (21,22,23), and thus the presently claimed ratios, based on the step followability, blister resistance and processability, and the overall PSA layer (2) thickness, required of the prior art’s intended application as in the present invention.

Regarding claim 11, while Arai does not specify the difference between the glass transition temperature (Tg) of each of the first and second PSA layers (21,22) and the intermediate PSA layer (23), it is established in the art that the Tg of a polymer is proportional to the Tg values of the component monomers comprising said polymer, and the monomers’ proportions, as evidenced by Satake (see column 4, lines 4-19 therein); and that the Tg of PSAs are selected based on the balance tack, peel and cohesion required of an application as evidenced by Kanner (see column 8, line 58 to column 9, line).  See also the Aldrich Data Sheet, wherein it is noted that the Tg values for n-butyl acrylate is -54 °C, acrylic acid is 105 °C and acrylamide is 165 °C. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the (meth)acrylic acid ester polymer (A) and the (meth)acrylic acid ester polymer (C) with their disclosed monomeric components, and their respective proportions, towards their respective PSA layers having the presently claimed Tg difference based on the balance pf tack, peel and cohesion for each of the first, second and intermediate PSA layers (21,22,23) as required of the prior art’s intended application as in the present invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2017075281 A) in view of Kim et al. (US 2008/0206544 A1).

Regarding claim(s) 10, Arai teaches the PSA layer (2) comprising the intermediate, third PSA layer (23) between the first outer PSA layer (21) and second outer PSA layer (22) as in the rejection of at least claim 1 set forth above.

Arai does not teach that the each of the interfaces between the intermediate, third PSA layer (23) and the first outer PSA layer (21) and the intermediate, third PSA layer (23) and second outer PSA layer (22) comprise respective first and second interface mixture layers.

However, Kim teaches a primer layer (3) between a first adhesive layer and a second adhesive layer enhances the adhesion between (interlayer adhesion) said first adhesive layer and a second adhesive layer (para 0025, 0031; figure 2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the interfaces between the intermediate, third PSA layer (23) and the first outer PSA layer (21) and the intermediate, third PSA layer (23) and second outer PSA layer (22) with respective primer layers (first and second interface mixture layers) towards enhancing the adhesion between the intermediate, third PSA layer (23) and the first outer PSA layer (21) and the intermediate, third PSA layer (23) and second outer PSA layer (22) as in the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/30/2022